       Case 2:15-cr-00302-GJP Document 432 Filed 07/28/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                            CRIMINAL ACTION
                                                     NO. 15-00302
KENNETH HAMPTON


                                     ORDER

      AND NOW, this 28th day of July 2020, upon consideration of Kenneth

Hampton s Motion for Release (ECF Nos. 411 & 418) and the go ernment s Response

(ECF No. 426), it is ORDERED that the Motion is DENIED.




                                            BY THE COURT:



                                            /s/ Gerald J. Pappert
                                            _______________________
                                            GERALD J. PAPPERT, J.




                                        1
